ACCEPTED
                                                                          01-15-00141-CV
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      3/11/2015 6:40:19 PM
                                                                      CHRISTOPHER PRINE
                                                                                    CLERK




                        NO. 01-15-00141-CV
                                                         FILED IN
__________________________________________________________________
                                                   1st COURT OF APPEALS
                                                       HOUSTON, TEXAS
                    IN THE COURT OF APPEALS        3/11/2015 6:40:19 PM
                FOR THE FIRST JUDICIAL DISTRICT CHRISTOPHER A. PRINE
                      OF TEXAS AT HOUSTON                  Clerk
__________________________________________________________________

                 MADHUSUDAN SHAH, APPELLANT

                                  v.

        SODEXO SERVICES OF TEXAS LIMITED PARTNERSHIP

__________________________________________________________________

              On appeal from the 55th Judicial District Court
                          Harris County, Texas
                   Trial Court Cause No. 2014-20678
__________________________________________________________________

     APPELLANT MADHUSUDAN SHAH’S UNOPPOSED MOTION
          FOR EXTENSION OF TIME TO FILE INITIAL BRIEF
_________________________________________________________________


                  LEAD COUNSEL FOR APPELLANT:

                           Kenneth R. Baird
                          The Baird Law Firm
                    2323 South Voss Road, Suite 325
                        Phone: (713) 783-1113
                       Facsimile: (281) 677-4227
                      bairdlawfirm@hotmail.com




                                   1
       APPELLANT MADHUSUDAN SHAH’S UNOPPOSED MOTION
          FOR EXTENSION OF TIME TO FILE INITIAL BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       NOW COMES, Madhusudan Shah, Appellant in the above-styled and

numbered cause (hereinafter “Appellant”), appearing by and through the assistance

of the undersigned counsel of record, and pursuant to the authority of Rule 10 of the

Texas Rules of Appellate Procedure, files his Unopposed Motion for Extension of

Time to File Initial Brief. In support thereof, Appellant respectfully shows the

Honorable Court of Appeals as follows:

                                  I.
                       SUMMARY OF RELIEF SOUGHT

1.1.   Appellant understands that his initial appellate brief is due on March 30, 2014.

Due to the recent filing of the clerk’s record, Appellant’s counsel has not yet had an

opportunity to obtain a copy of the clerk’s record to use in connection with the

drafting of Appellant’s brief. As Appellant’s counsel plans to pay the applicable fee

and obtain a copy of the clerk’s record shortly, Appellant respectfully requests that

the Honorable Court of Appeals extend the deadline for his brief by thirty days or

until April 29, 2014. There have no prior extensions relative to the briefing schedule

and Appellant seeks an extension not for purposes of delay but so that justice may

be accomplished.




                                           2
                                  II.
                RELEVANT FACTUAL & PROCEDURAL HISTORY

2.1.    Appellant filed his Notice of Appeal with the trial court clerk on February 12,

2015.

2.2.    The case was assigned to the First Court of Appeals on February 17, 2015 and

the required filing fee has been paid by Appellant.

2.3.    The clerk’s record was filed on February 27, 2015.

2.4.    From a notice sent by the clerk of court on March 2, 2015, Appellant

understands that his initial brief is due on March 30, 2015 or thirty days from the

filing of the clerk’s record.1

                                         III.
                                ARGUMENT & AUTHORITIES

3.1.    Good cause exists for the proposed extension. In particular, Appellant’s

counsel needs additional time to obtain a copy of the clerk’s record so that he can

prepare Appellant’s brief. In this regard, counsel for Appellant spoke with the

clerk’s office on the day this motion was filed and will make arrangements shortly

to obtain a copy of the clerk’s record, including the payment of the required one

dollar fee. As an alternative basis for the requested continuance, Appellant’s counsel




1
 Thirty days from February 27, 2015 is March 29, 2015. However, Appellant considers the deadline to the following
business day or March 30, 2015.

                                                       3
needs additional time to prepare the brief based upon his commitments in other

matters.

3.2.   Appellant understands that his initial brief is due by March 30, 2014 and

respectfully requests a thirty day extension of time with a new briefing deadline of

April 29, 2014.

3.3.   There have been no prior requests for an extension of the current briefing

schedule.

3.4.   The proposed extension is not sought for purposes of delay but so that he ends

of justice can be served.

3.5.   Neither party will be prejudiced by the proposed extension as evidenced by

the fact that Appellee is not opposing the requested extension.

                                 IV.
                   CONCLUSION & PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Appellant Madhusudan Shah

respectfully prays that the Honorable Court of Appeals grant his Unopposed Motion

for Extension of Time to File Initial Brief thereby extending the deadline for his

initial brief by thirty days to April 29, 2015.       Appellant Madhusudan Shah

additionally prays that the Honorable Court of Appeals memorialize its decision in

this regard by entering the proposed order which is attached. Finally, Appellant

Madhusudan Shah prays for such further relief, at either law or equity, to which he

may prove himself to be justly entitled.
                                           4
                                              Respectfully Submitted,

                                              THE BAIRD LAW FIRM


                                              /s/ Kenneth R. Baird, Esq._________
                                              Kenneth R. Baird
                                              Texas Bar No. 24036172
                                              2323 South Voss Road, Suite 325
                                              Houston, Texas 77057
                                              Phone: (713) 783-1113
                                              Facsimile: (281) 677-4227
                                              bairdlawfirm@hotmail.com
                                              COUNSEL FOR APPELLANT
                                              MADHUSUDAN SHAH

                      CERTIFICATE OF CONFERENCE

       As required by Rule 10.1(a)(5) of the Texas Rules of Appellate Procedure, I
certify that I have conferred with all other parties – who are listed below – about the
merits of this motion with the following results:

      Neal A. Hoffman, counsel for Appellee Sodexo Services of Texas Limited
Partnership, has indicated that he does not oppose the motion.

                                              /s/ Kenneth R. Baird, Esq._________
                                              Kenneth R. Baird
                                              Date: March 11, 2015




                                          5
                         CERTIFICATE OF SERVICE

       As required by Rules 6.3and 9.5(b) – (e) of the Texas Rules of Appellate
Procedure, I certify that I have served this document on all other parties – which are
listed below – by the manner of service indicated below:

      Via Electronic Filing
      & Facsimile: (713)629-5027
      Mr. Nelson D. Skyler
      Mr. Neal A. Hoffman
      Brown Sims
      1177 West Loop South, 10th Floor
      Houston, Texas 77027
      Counsel for Appellee Sodexo Services of Texas
      Limited Partnership

                                              /s/ Kenneth R. Baird, Esq._________
                                              Kenneth R. Baird
                                              Date: March 11, 2015




                                          6